PER CURIAM.
This cause came on to be heard on petition of the Ohio Public Service Company to review the order of the National Labor Relations Board of Septemebr 18, 1943, and upon the answer of the National Labor Relations Board praying enforcement of its said order, and has been considered upon the full record, briefs and oral argument;, and it appearing that there is substantial evidence to support the findings of fact of the National Labor Relations Board upon which its conclusions of law and its order were based, it is ordered, adjudged and decreed that the petition of the Ohio Public Service Company be dismissed, and that the prayer of the National Labor Relations Board for enforcement of its order be allowed.